Case 3:20-cv-00331-JRW-LLK Document 9-3 Filed 06/17/20 Page 1 of 2 PageID #: 56




                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF KENTUCKY
                                   Electronically Filed


JENNIFER BROOKS and
ROBERT BROOKS,

                          Plaintiffs,

v.                                                 Case No. 3:20-cv-331-JRW

HUMANA INC.

and

FEDERAL EMPLOYEES HEALTH
BENEFIT PROGRAM,

                          Defendants.


                              [PROPOSED] ORDER
                  DISMISSING ALL CLAIMS AGAINST HUMANA INC.

       The Court, having considered the Motion to Dismiss filed by Humana Inc. and all responses

thereto, and being otherwise sufficiently advised, hereby ORDERS that all claims against Humana

Inc. in this case be and hereby are DISMISSED WITH PREJUDICE.



Entered this _____ day of _______, 2020.



                                                           _________________________
                                                           Hon. Justin R. Walker
                                                           United States District Judge




                                               1
Case 3:20-cv-00331-JRW-LLK Document 9-3 Filed 06/17/20 Page 2 of 2 PageID #: 57




Tendered by:

s/ Michael P. Abate
Michael P. Abate
Kaplan Johnson Abate & Bird LLP
710 W. Main St., 4th Floor
Louisville, KY 40202
(502) 540-8280
mabate@kaplanjohnsonlaw.com

Counsel for Humana Inc.




                                       2
